Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Although the preambles of claims 1, 14 recite a method, the claimed methods merely represent a mental process of generating a user file activity audit report. This judicial exception is not integrated into a practical application because the process of generating a report is merely facilitated with the use of some generic processor and memory programmed to execute instructions. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the abstract idea of generating a report even when implemented using a generic computer and generic components is not less abstract.
Claim 1 is directed to a method in the preamble. However the claimed method merely represents an abstract idea of monitoring activities related to a user’s first file, determining a file event set from notifications, trimming the event set, sending the trimmed set to an index server that stores an audit core index and a metadata index, generating a user audit report of file events associated with the user and metadata for the first file and presenting the report on a user interface.
The abstract idea is not integrated into any practical application because the recited operations are mere mental processes of monitoring file activities, determining an event set, trimming the set, storing the trimmed set in indexes, generating an audit report and presenting the report. 
The claimed proxy server, proxy monitor, index server, transmitter are mere generic computer components to facilitate tracking of file activities and sending files to storage for subsequent reporting, thus do not add elements that are sufficient to amount to significantly more than the abstract idea.
Claim 2 merely further prunes the file event set.
Claim 3 merely retransmits a failed transmission.
Claim 4 merely includes event of open, close, read, write.
Claim 5 merely describes a file event set as a single read and a single write event.
Claim 6 merely requires file notifications of one of create, open, delete, read, write, close.
Claim 7 merely requires the event set to include file events, identification of the user performing the file events, a timestamp associated with each file event.
Claim 8 merely requires a computing device with transmitter to send the pruned event information record to the audit core index.
Claim 9 merely requires the transmitter to be in communication with other processors and the index server.
Claim 10 merely requires an indexing agent and a content analyzer.
Claim 11 merely requires the index store to include a metadata index, an audit core index and a sensitive data index.
Claim 12 merely requires co-relating files having a same identifier.
Claim 13 merely describes the metadata include file name, file type, author, date created, date modified, file size.
Claim 14 merely combines limitations of claims 1, 2, 3 together worded slightly differently.
Claim 15 merely describes events as a modification event and a rename event.
Claim 16 merely requires co-relating files in both indexes having a common identifier.
Claim 17 merely requires  a computing device with a transmitter to send the pruned file event information record to an audit core index.
Claim 18 merely requires an indexing agent and a content analyzer.
Claim 19 merely requires indexing and storing sensitive content to a sensitive content index.
Claim 20 merely requires co-relating files having the same common identifier from all indexes.
Thus, although the dependent claims are more detailed than their parent claims, they do not add elements that amount to significantly more to transform the abstract idea into a practical application. Note the recited transmitter is a mere generic component used in any computerized activity, the recited indexing agent and content analyzer are mere programs to index analyzed content in any computerized activity.
 Art rejection is applied in anticipation of applicant amending the claims to place them in a statutory class.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 line 8 “pruning the notifications from the file event set to generate an optimized file event set” is unclear. What criteria is used to prune the notifications? What is considered “optimized”?
Claim 14 line 11 “pruning events from the file event set to generate an optimized file event set” is unclear. What criteria is used to prune the notifications? What is considered “optimized”?
Claims 8, 17, line 3, it is not clear how a transmitter “receive”. Note a transmitter is expected to transmit only.
Art rejection is applied to claims 1-20 as best understood in light of the rejection under 35 U.S.C. 112 discussed above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li, Zhenmin, et al. "Uclog: A unified, correlated logging architecture for intrusion detection." the 12th International Conference on Telecommunication Systems-Modeling and Analysis (ICTSM). 2004, 15 pages, further in view of Brockway et al (US 20110093471) provided by the applicant.
Regarding claim 1, Li substantially discloses a computer-implemented method for generating a user file activity audit report (see at least the abstract) comprising:
sending from a file storage device to a proxy server comprising a processor and memory programmed to execute a proxy monitor, wherein the proxy monitor receives from the file storage device a plurality of user file notifications associated with file events generated by a user on a first file (see at least 2.1 Activity Logging);
determining from the plurality of user file notifications a file event set for the first file (see at least 2.1 Activity Logging),
pruning file notifications from the file event set to generate an optimized file event set (see at least 4.2 Monitors);
sending the optimized file event set to a proxy monitor database associated with the proxy monitor, wherein the proxy monitor database generates an optimized file event information record comprising a record ID and the optimized file event set (see at least 4.2 Monitors);
the difference is Li does not specifically show “sending the optimized file event information record from the proxy monitor database to an index server comprising an audit core index and metadata index”. However it is well known in the art as shown by Brockway to index copies of file content to facilitate searching (see at least 0042). Since the method of Li records file activities, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an index server of audit core and metadata in order to facilitate subsequent retrieval as taught by Brockway;
Li/Brockway further teaches or suggests: 
wherein the audit core index comprises an index of the optimized file event information record received in real-time of the first file and the metadata index comprises an index of the metadata for the first file generated during a storage operation of the first file (see at least Brockway 0128);
co-relating the first file from the audit core index and the first file from the metadata index based on the files having a same unique file identifier (see at least Brockway 0070);
generating a user audit report comprising file events associated with the user for the first file and metadata information associated with the first file (see at least Li, 4. UCLog Architecture); and
presenting the user audit report on a user interface (see at least Li, 2.2 Intrusion Detection System ”the user interface enables an administrator to view output from the system and to control the behavior of the IDS”.

Regarding claim 2, Li/Brockway teaches the computer-implemented method of claim 1, wherein in response to successful transmission of the optimized file event information record to the index server, pruning the optimized file event information record from the proxy monitor database (see at least Li, 4.2 Monitors);

Regarding claim 3, although Li/Brockway does not specifically show the computer-implemented method of claim 1, wherein in response to a failed transmission of the optimized file event information record to the index server, rereading the optimized file event information record from the proxy monitor database and resending the optimized file event information record to the index server, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include such features in order to fully log all activities for subsequent audit.

Regarding claim 4, Li/Brockway teaches or suggests the computer-implemented method of claim 1, wherein the file event set comprises opening a file event, closing a file event, and intervening events, wherein the intervening events comprises a plurality of read file events and write file events (see at least Brockway 0140).

Regarding claim 5, Li/Brockway does not specifically show the computer-implemented method of claim 1, wherein the optimized file event set comprises a single read and a single write event. However what to include in a file event set depends on users/applications requirements. Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include such features while implementing the method of Li/Brockway depending on users/applications requirements. 

Regarding claim 6, Li/Brockway teaches the computer-implemented method of claim 1, wherein a user file notification comprises one of: create file, open file, delete file, read file, write file, and close file (see at least Brockway 0143).

Regarding claim 7, Li/Brockway teaches the computer-implemented method of claim 1, wherein the optimized file event set comprises: file events, identification of the user performing the file events, and a time stamp associated with each file event (see at least Li, 3. Exploring Correlation for Intrusion Detection).

Regarding claim 8, Li/Brockway teaches the computer-implemented method of claim 1, further comprising a computing device comprising a processor and memory wherein the computing device executes a transmitter wherein the transmitter receives the optimized file event information record from the proxy monitor and sends the optimized file event information record to the audit core index in the index server (see at least Li, 4.2 Monitors).

Regarding claim 9, Li/Brockway teaches the computer-implemented method of claim 8, wherein the transmitter is in communication with a database processor, a response processor, a failure processor, and the index server (see at least Li, Figure 2, Brockway Figure 1A).

 Regarding claim 10, Li/Brockway teaches the computer-implemented method of claim 1, wherein the index server comprises a processor and memory programed to execute an indexing agent and a content analyzer and wherein the index server is in communication with an index store (see at least Brockway 0042).

Regarding claim 11, Li/Brockway teaches or suggests the computer-implemented method of claim 10, wherein the index store comprises a metadata index, an audit core index, and sensitive data index (see at least Brockway 0045).

Regarding claim 12, Li/Brockway teaches or suggests the computer-implemented method of claim 1, further comprising co-relating the optimized file event information record on the first file from the audit core index, the metadata information on the first file from the metadata index, and a first file in a sensitive data index, wherein the co-relating is based on the first files in each index having the same unique identifier (see at least Li 2.1 Activity Logging).

Regarding claim 13, Li/Brockway teaches or suggests the computer-implemented method of claim 1, wherein the metadata index comprises file name, type of file, author, date created, date modified, and file size (see at least Li 4.3 Activity Database).

Claim 14 essentially recites the limitations of claim 1 combined with  claims 2 and 3 worded slightly differently thus is rejected for the same reasons discussed in claims 1, 2, 3 above.
 
Regarding claim 15, Li/Brockway teaches or suggests the computer-implemented method of claim 14, wherein the read source file event, the write to a destination temporary file event, and the destination temporary file close event is characterized as one of: a modification event and rename event (see at least Brockway 0134).

Regarding claim 16, Li/Brockway does not specifically show the computer-implemented method of claim 14, further comprising co-relating the optimized file event information record for first file at the audit core index and the metadata for the first file from the metadata index based on the first files identified in both indexes having a common unique identifier. However since both indexes store information related to the files identified by their unique ID, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include such features in order to pair file event information stored in both indexes.

Regarding claim 17, Li/Brockway teaches or suggests the computer-implemented method of claim 14, further comprising a computing device comprising a processor and memory wherein the computing device executes a transmitter wherein the transmitter receives the optimized file event information record from the proxy monitor and sends the optimized file event information record to the index server, wherein an indexing agent indexes information from the optimized file event information record and stores the indexed information to the audit core index (see at least Brockway 0070).

Regarding claim 18, Li/Brockway teaches or suggests the computer-implemented method of claim 17, wherein the index server comprises a processor and memory programed to execute the indexing agent and a content analyzer and wherein the index server is in communication with an index store (see at least Brockway 0070).

Regarding claim 19, Li/Brockway teaches or suggests the computer-implemented method of claim 17, further comprising indexing sensitive content of the first file during the storage operation to a sensitive content index (see at least Brockway 0045).

Regarding claim 20, Li/Brockway does not specifically show the computer-implemented method of claim 19, further comprising co-relating the first file from the audit core index, the first file from the metadata index, and the first file from the sensitive content index based on the first files identified in all three indexes having a common unique identifier. However since all three indexes store information related to the files identified by their unique ID, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include such features in order to combined file event information stored in all available indexes.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Getsin et al (US 20200287880) teach data distribution based on encryption. Blockchain services may enable creation of an audit trail between organizations to demonstrate and prove content delivery and content transformation. Embodiments of the service can integrate with existing transfer technology and various supply chains. Embodiments of the service tracks file activity, tracks file access and movement, and provides logging and verified ledger. A file distribution system may also enable vendor management. For example, a system may: track, audit, and report on the distribution of work to vendors (if you are the rights holder); track what % of work is going to which vendors (by title); track, audit, and report on which vendors have which files (file lineage tracking); or track throughput of vendor/service providers (when received; when work was started (accessed file) to when work was completed). Metrics may be tied into a tracking dashboard to view all vendors/licensees.

Dettman et al (WO 2013123548) teach data security and/or privacy in a distributed and/or decentralised network environment. In another form, the invention relates to enabling private collaboration and/or information sharing between users, agents and/or applications. A repository service may provide a system audit, for example, by maintaining a log of console activity and/or other deployment changes e.g. changes in configuration. The audit may be kept via a log file and/or by sending events to one or more boxes, which may be useful in order to leverage repository notifications. Secure file sharing may be implemented using an agent application. In this case, an agent application may allow an owner to setup private workspaces and to selectively invite/un-invite people to shared boxes or workspaces as required. Members may be able to upload/download files as appropriate for the permissions given to them. The owner may delegate administrative rights or privileges, such as to invite other members and/or add sub-boxes and/or other access control permissions on files/folders such as delete, modify, read etc. The application may also provide notifications about activity and/or audit reports about that activity.

Tara Whalen et al, "Information Displays for Managing Shared Files", CHIMIT'08, November 14-15, 2008, San Diego, CA, U.S.A. 10 pages, Copyright 2008 ACM 978-1-60558-355-6/08/0011.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN T LE whose telephone number is (571)272-4021. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/UYEN T LE/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        31 August 2022